Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 11-14 are in the application. 

The claims have been amended such that R3 is a pyran substituted by R31 . This changes the scope as originally the claims did not have R3 to be unsubstitued tetrahydropyran-4-yl. 

Response to the arguments and amendment:-
Claim Rejections - 35 USC § 112
Claims 11-14  were rejected under 35 USC 112, as being not enabled for INF-alpha and TNF-alpha plasma data  is not enabled for “prevention” and for treating other diseases such as proliferative diseases , cancer and so on. There is nothing to show that these disorders can be treated. A comparison with a compound of WO 2009/118296 to show a better activity. 
Applicants are claiming a genus with numerous substituents. All they have made is a H substituent for R31!. 

The rejection is maintained .
Claim Rejections - 35 USC § 102
The rejection under 35 USC 102 over Gekeler Volker et al. WO 2009/118296 is maintained. Applicants claims include esters, the physiologically functional derivatives which according to specifications are esters. The prior art teaches the same esters. 
Claim Rejections - 35 USC § 103

Claims 1-8 and 11-14 were rejected over WO 2006028545 or US 7884207 to Doris Stoermer et al, US 9,908,880 ( or WO 2009/118296) to Gekeler et al and Bhatia et al. 
 Applicants argue that Examiner’s stand  that the Stoemer reference has a reverse amide is incorrect.  That is incorrect, as it clearly discloses compound 
    PNG
    media_image1.png
    310
    357
    media_image1.png
    Greyscale
  which is a reverse amide. See the R2 . and n is 1 instead of 3-6 as in the claim.  However there is a teaching that n in the Stoemer can be 1-6 , so there is a teaching that includes 3-6.  Also 
 US 9,908,880 to Gekeler et al. discloses 
    PNG
    media_image2.png
    184
    657
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    127
    180
    media_image3.png
    Greyscale
the compound is an ester and it does disclose R3 to be a heterocyclo  and R2 to be ( CO)- R5  and R5 is 
    PNG
    media_image4.png
    116
    495
    media_image4.png
    Greyscale
. And substituents can be a variety of groups.
So it reads on applicants R2 which is COR5’,  wherein R5’ includes all the groups such as alkyl, aryl, heterocycloalkyl, heteroaryl. And so on. 
So the genus is disclosed, a specific species with R3 as a pyran is also disclosed so one of  skill in the art so one of skill in the art would be motivated to make additional compounds. 
The rejection is maintained. 

New rejection:-
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim1 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
The claim now has term 5’, 5” and R31 which were not described or defined in the specifications.
These terms are absent in the specifications. R31 is clearly absent and all the examples made in the specification implies that it is a H. Therefore the description of R31 is new matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



April 30, 2021.